14-3215
     Jalloh v. Lynch
                                                                                       BIA
                                                                               A095 850 735
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   1st day of April, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MOHAMED KARIM JALLOH,
14            Petitioner,
15
16                     v.                                            14-3215
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gary J. Yerman, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Claire
27                                       L. Workman, Senior Litigation
28                                       Counsel; Edward C. Durant, Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5         Petitioner Mohamed Karim Jalloh, a native and citizen of

6    Sierra Leone, seeks review of a July 31, 2014, decision of the

7    BIA denying Jalloh’s untimely motion to reopen.       In re Mohamed

8    Karim Jalloh, No. A095 850 735 (B.I.A. July 31, 2014).             We

9    assume the parties’ familiarity with the underlying facts and

10   procedural history in this case.

11        We review the BIA’s denial of a motion to reopen for abuse

12   of   discretion,    “mindful   that   motions   to    reopen    ‘are

13   disfavored.’”   Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006)

14   (quoting INS v. Doherty, 502 U.S. 314, 322-23 (1992)).

15        Aliens seeking to reopen proceedings may move to reopen no

16   later than 90 days after the final administrative decision is

17   rendered.       8    U.S.C.    § 1229a(c)(7)(C)(i);     8      C.F.R.

18   § 1003.2(c)(2).     This time limit may be equitably tolled to

19   accommodate claims of ineffective assistance of counsel.

20   Rashid v. Mukasey, 533 F.3d 127, 130 (2d Cir. 2008); Jin Bo Zhao

21   v. INS, 452 F.3d 154, 159-60 (2d Cir. 2006).          However, the
                                      2
1    movant must demonstrate “due diligence” in pursuing a claim

2    “during the entire period he . . . seeks to toll.”   Rashid, 533
3 F.3d at 132; see also Iavorski v. INS, 232 F.3d 124, 135 (2d

4    Cir. 2000).   “[T]here is no period of time that . . . is per

5    se unreasonable, and, therefore, disqualifies a petitioner from

6    equitable tolling—or, for that matter, any period of time that

7    is per se reasonable.”   Jian Hua Wang v. BIA, 508 F.3d 710, 715

8    (2d Cir. 2007).

9        Here, the BIA did not abuse its discretion in finding that

10   Jalloh failed to exercise due diligence.   There was a 13-month

11   gap between his meetings with his attorney, and Jalloh took no

12   action during that period despite the attorney’s statement at

13   the first meeting that he would no longer represent Jalloh.   See

14   id. at 715-16; Rashid, 533 F.3d at 132.    Jalloh contends that

15   the BIA erred in finding that he should have discovered his

16   attorney’s ineffective assistance at the first meeting.       His

17   argument misses the mark.   He was required to demonstrate due

18   diligence during the entirety of the period he seeks to toll,

19   including the time before he discovered counsel’s ineffective

20   assistance.   See Rashid, 533 F.3d at 132.


                                    3
1        To the extent that Jalloh contends that the BIA erred in

2    denying sua sponte reopening, we lack jurisdiction to review

3    the agency’s determination.    Ali, 448 F.3d at 518.

4        For the foregoing reasons, the petition for review is

5    DENIED.    As we have completed our review, any stay of removal

6    that the Court previously granted in this petition is VACATED,

7    and any pending motion for a stay of removal in this petition

8    is DISMISSED as moot.    Any pending request for oral argument

9    in this petition is DENIED in accordance with Federal Rule of

10   Appellate Procedure 34(a)(2) and Second Circuit Local Rule

11   34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O=Hagan Wolfe, Clerk
14




                                    4